Citation Nr: 1204614	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO. 09-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for residuals of a compression fracture, L1 and L3 (back disability), currently rated 20 percent disabling.

2. Entitlement to service connection for neural deficiencies, right lower extremity (right leg disorder).

3. Entitlement to service connection for neural deficiencies, left lower extremity (left leg disorder).

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, prepared for the RO in Roanoke, Virginia. The Veteran testified at a hearing before the undersigned in October 2011.

At the Veteran's hearing, he stated that he had urinary incontinence and an enlarged prostate. These matters are REFERRED to the RO for proper development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination for his spine was in June 2011. The examiner did not review medical records or the claims file. The examiner found that the Veteran's range of motion in his back was full. In contrast, at his October 2011 hearing, the Veteran reported that he could not bend his back completely. He reported that he was not able to bend his back completely at the June 2011 examination. He also reported severe pain when he tried to bend his back. The Veteran can attest to factual matters of which he had first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). The Board finds his reports of pain and trouble bending to be credible, given that they are consistent with the other evidence in the claims file. A new examination must be scheduled. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In addition, medical records show that the Veteran was seen on multiple occasions with back pain and associated leg pain. See, e.g., VA Treatment Records (Aug. 2007 & May 2007). The Veteran has been diagnosed with radiculopathy. VA Treatment Records (April 2007). The new VA examination should address the nature and etiology of this pain. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the amount of time that will pass during the above development, the RO/AMC should assure that VA treatment records are current and complete before the appeal is returned to the Board. 38 C.F.R. § 3.159 (2011).

The issue of entitlement to TDIU is inextricably intertwined with the Veteran's claims of entitlement to an increased disability evaluation and to service connection for his leg disorders, all of which are currently on appeal. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). The Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1. Assure that VA treatment records are current and complete. Evidence of attempts to obtain these records should be associated with the claims file.

2. Arrange for the Veteran to undergo the appropriate VA examination to determine the nature, extent, and severity of the service-connected back disorder and any related lower extremity disorders, including radiculopathy. The claims file must be provided to the examiner. The examiner must state that the claims file was reviewed.

All indicated tests and studies must be performed and all findings must be reported in detail. Conduct a complete history and physical, including assigning all relevant diagnoses for the back and lower extremities. Identify and completely describe all current symptomatology and address the following questions/issues:

Include ranges of motion for the back. With regard to range of motion:

* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the back, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability; incoordination; and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

For any diagnosed lower extremity radiculopathy or lower extremity abnormality, specifically state whether it is at least as likely as not (50/50 probability) related to the service-connected residuals of a compression fracture, L1 and L3. If the lower extremity disorder can clearly be attributed to another cause (e.g., residuals of a non-service-connected back injury), then the examiner should so state. The examiner should provide a clear explanation.

Discuss the effects of the Veteran's service-connected back disability on the Veteran's ability to obtain and maintain substantially gainful employment, given his education and work history. 

3 Thereafter, the RO shall afford the Veteran an appropriate VA examination in order to determine the effects on his employability from his service-connected disabilities, including the above noted back disability, and depression, a right inguinal hernia, and a scar from a dog bite.  The entire claims file and a copy of this remand must be made available for review, and such review should be noted in the examination report. All necessary tests and studies should be conducted. 

The examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected disabilities, separately or together, prevent him from securing and following substantially gainful employment.  Such opinion should reflect consideration of the Veteran's level of education, special training, and previous work experience, but not the effects of age or any nonservice-connected disabilities. A complete rationale must be provided for any opinion expressed, which should reflect consideration of both the lay and medical evidence.  he rationale for any opinion offered should be provided.

4. After completing the above action, the claims should be readjudicated, including the deferred claim of entitlement to TDIU. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


